DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stach (USPUB 2019/0013766).

As to Claim 1, Stach discloses a modular power storage system comprising: at least one energy storage device (Figure 5); an interconnection port configured for connecting the modular power storage system to one or more other similar systems (Figure 4); one or more charging ports, the one or more charging ports configured collectively to receive electrical power delivered at more than one voltage; and one or more discharge ports (Element 140), the one or more discharge ports configured collectively to discharge electrical power at more than one voltage (Element 120).

As to Claim 2, Stach discloses the modular power storage system of claim 1, wherein the one or more charging ports are configured to accept power from one or more of a solar power generation source, a wind generator, and a hydroelectric generator (Paragraph 68).

As to Claim 3, Stach discloses the modular power storage system of claim 1 wherein the at least one energy storage device comprises a plurality of battery cells (Paragraph 9).

As to Claim 4, Stach discloses the modular power storage system of claim 1 wherein the at least one energy storage device comprises a flywheel energy storage device (Paragraph 75).

As to Claim 5, Stach discloses the modular power storage system of claim 1 further comprising a voltage sensing device electrically coupled to at least one of the one or more charging ports (Paragraph 44 and 80).

As to Claim 6, Stach discloses the modular power storage system of claim 1, further comprising battery management safety circuitry (Paragraph 44 and 80).

As to Claim 7, Stach discloses the modular power storage system of claim 1, wherein the one or more charging ports are configured collectively to receive both alternating current and direct current simultaneously (Paragraphs 67-69 and Element 140).

As to Claim 8, Stach discloses the modular power storage system of claim 1, wherein the one or more discharge ports are configured collectively to distribute both alternating current and direct current simultaneously (Paragraph 73).

As to Claim 9, Stach discloses an energy storage system comprising: a plurality of modular power storage systems, various ones of the modular power storage systems comprising: at least one energy storage device; an interconnection port configured for connecting the modular power storage system to one or more other modular power storage systems; one or more charging ports, the one or more charging ports configured collectively to receive electrical power delivered at more than one voltage; and one or more discharge ports, the one or more discharge ports configured collectively to discharge electrical power at more than one voltage (Figures 4-6, Elements 120 and 140).

As to Claim 10, Stach discloses the energy storage system of claim 9, wherein the one or more charging ports are configured to accept power from one or more of a solar power generation source, a wind generator, and a hydroelectric generator (Paragraph 68).

As to Claim 11, Stach discloses the energy storage system of claim 9 wherein the at least one energy storage device comprises a plurality of battery cells (Paragraph 9).

As to Claim 12, Stach discloses the energy storage system of claim 9 wherein the at least one energy storage device comprises a flywheel energy storage device (Paragraph 75).

As to Claim 13, Stach discloses the energy storage system of claim 9, wherein the various ones of the modular power storage systems further comprise a voltage sensing device electrically coupled to at least one of the one or more charging ports (Paragraph 44 and 80).

As to Claim 14, Stach discloses the energy storage system of claim 9, further comprising a battery management system (Paragraph 44 and 80).

As to Claim 15, Stach discloses the energy storage system of claim 9, wherein the one or more charging ports are configured collectively to receive both alternating current and direct current simultaneously (Paragraph 67-69 and Element 140).

As to Claim 16, Stach discloses the energy storage system of claim 9, wherein the one or more discharge ports are configured collectively to distribute both alternating current and direct current simultaneously (Paragraph 73).

As to Claim 17, Stach discloses an energy storage system comprising: a plurality of modular power storage systems, various ones of the modular power storage systems comprising: at least one energy storage device; an interconnection port configured for connecting the modular power storage system to one or more other modular power storage systems; one or more charging ports, the one or more charging ports configured collectively to receive electrical power delivered at more than one voltage; and one or more discharge ports, the one or more discharge ports configured collectively to discharge electrical power at more than one voltage; one or more solar power generation panels electrically coupled to at least one of the one or more charging ports of at least one of the plurality of modular power storage systems; and one or more electrical loads electrically coupled to at least one of the one or more discharge ports of at least one of the plurality of modular power storage systems (Figures 4-6, Elements 120 and 140, Paragraphs 67-69 and 73).

As to Claim 18, Stach discloses the energy storage system of claim 17, wherein the one or more charging ports are configured to accept power from one or more of a solar power generation source, a wind generator, and a hydroelectric generator (Paragraph 68).

As to Claim 19, Stach discloses the energy storage system of claim 17 wherein the at least one energy storage device comprises a plurality of battery cells (Paragraph 9).

As to Claim 20, Stach discloses the energy storage system of claim 9, wherein the various ones of the modular power storage systems further comprise a voltage sensing device electrically coupled to at least one of the one or more charging ports (Paragraph 44 and 80).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820. The examiner can normally be reached Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT GRANT/Primary Examiner, Art Unit 2859